
	
		III
		111th CONGRESS
		2d Session
		H. CON. RES. 244
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 22 (legislative
			 day, March 19), 2010
			Received and referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Expressing support for designation of a
		  National Day of Recognition for Long-Term Care Physicians.
	
	
		Whereas
			 a National Day of Recognition for Long-Term Care Physicians is designed to
			 honor and recognize physicians who care for an ever-growing elderly population
			 in different settings, including skilled nursing facilities, assisted living,
			 hospice, continuing care retirement communities, post-acute care, home care,
			 and private offices;
		Whereas
			 the average long-term care physician has nearly 20 years of practice experience
			 and dedicates themselves to 1 or 2 facilities with nearly 100 residents and
			 patients;
		Whereas
			 the American Medical Directors Association is the professional association of
			 medical directors, attending physicians, and others practicing in the long-term
			 continuum and is dedicated to excellence in patient care and provides
			 education, advocacy, information, and professional development to promote the
			 delivery of quality long-term care medicine; and
		Whereas
			 the American Medical Directors Association would like to honor founder and
			 long-term care physician William A. Dodd, M.D., C.M.D., who was born on March
			 20, 1921: Now, therefore, be it
		
	
		That Congress—
			(1)supports the designation of a National Day
			 of Recognition for Long-Term Care Physicians; and
			(2)supports the goals and ideals of a National
			 Day of Recognition for Long-Term Care Physicians.
			
	
		
			Passed the House of
			 Representatives March 19, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
